Citation Nr: 0947015	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  02-11 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a 
musculoskeletal disability, to include as secondary to 
service-connected residuals of rheumatic fever.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran had active service from January 1942 to September 
1945.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from an April 2002 RO 
rating decision that denied service connection for a 
musculoskeletal disability, to include as secondary to 
service-connected residuals of rheumatic fever.  In February 
2003, April 2006, and January 2008, the Board remanded this 
appeal for further development.  

The Board observes that the April 2002 RO decision (noted 
above) denied service connection for a low back disability on 
a de novo basis.  The Board notes, however, that service 
connection for a low back disability was previously denied in 
an October 1991 RO decision.  Therefore, the Board must 
address whether the Veteran submitted new and material 
evidence to reopen his claim for entitlement to service 
connection for a musculoskeletal disability, to include as 
secondary to service-connected rheumatic fever.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied service connection for a musculoskeletal 
disability, to include as secondary to service-connected 
residuals of rheumatic fever, in October 1991, and the 
Veteran did not appeal.  

2.  Evidence received since then is not cumulative or 
redundant of previously considered evidence, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The October 1991 RO decision that denied entitlement to 
service connection for a musculoskeletal disability, to 
include as secondary to service-connected residuals of 
rheumatic fever, is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has not been received to reopen 
a claim for entitlement to service connection for a 
musculoskeletal disability, to include as secondary to 
service-connected residuals of rheumatic fever.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent a rating decision in October 1999, 
correspondence in May 2001, a rating decision in April 2002, 
a statement of the case in July 2002, a supplemental 
statement of the case in July 2002, correspondence in January 
2004, correspondence in August 2002, correspondence in 
September 2004, a supplemental statement of the case in 
November 2005, a supplemental statement of the case in 
January 2006, correspondence in May 2006, a supplemental 
statement of the case in July 2007, correspondence in 
February 2008, and correspondence in February 2009.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, and the responsibilities of the parties 
in obtaining the evidence.  The Board notes that the February 
2008 correspondence (noted above) not only told the appellant 
what constitutes new and material evidence, but also advised 
him of the reasons for the previous denial of his claim for 
service connection and what evidence was needed in order to 
be considered new and material.  The appellant has been given 
ample time to respond to that notice and provide evidence 
that relates to the previously unestablished facts.  This 
correspondence satisfied the notice requirements as defined 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore a 
remand for additional notification would serve no useful 
purpose.  The Board finds that any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by 
the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant.  The case was last readjudicated in an 
August 2009 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  



Analysis

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).

As applicable to the present case, the term "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The definition of "new and material evidence" was recently 
changed, but the latest definition only applies to 
applications to reopen a finally decided claim received by VA 
on or after August 29, 2001; thus this recent change does not 
apply to the instant case.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2007).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO denied service connection for a musculoskeletal 
disability, to include as secondary to service-connected 
residuals of rheumatic fever, in October 1991.  The October 
1991 RO decision was not appealed and is considered final.  
38 U.S.C.A. § 7105.  

The evidence considered at the time of the October 1991 RO 
decision included the Veteran's service treatment records; 
post-service private and VA treatment records; VA examination 
reports; and the Veteran's own statements.  The RO denied 
service connection for a musculoskeletal disability, to 
include as secondary to service-connected residuals of 
rheumatic fever, on the basis that the Veteran's 
musculoskeletal complaints during service were acute and 
transitory as evidenced by the fact that service treatment 
records dated after July 1942 showed no evidence of any 
musculoskeletal disorders; that the September 1945 separation 
examination was negative both objectively and subjectively 
for any musculoskeletal complaints; and that an August 1953 
VA examination report showed no evidence of any residuals.  
The RO noted that the earliest post-service evidence of any 
musculoskeletal problems was those treatment reports that 
were prepared almost twelve years following the Veteran's 
episode of rheumatic fever.  The RO found that it was not 
considered to be reasonably proper that such post-service 
complaints were related to the episode in service.  

The RO specifically indicated that in June 9, 1942, the 
Veteran was seen for migratory joint pain of five days 
duration with evidence of pain, swelling, stiffness, and 
redness and that the physical examination, at that time, 
showed swelling, redness and pain on motion of all major 
joints.  The RO noted that as of June 13, 1942, only the 
Veteran's left wrist and shoulder were giving him pain.  It 
was reported that that from August 20, 1942 to August 26, 
1942, the Veteran received diathermia and other treatment to 
his knees.  The RO related that there were no subsequent 
service treatment records showing any evidence of joint 
complaints and that the September 1945 separation examination 
was negative both objectively and subjectively.  The RO noted 
that an August 1953 VA examination report recorded no 
objective findings or subjective complaints regarding joint 
problems other than for two finger injuries that occurred in 
1948 and later.  The RO indicated that a November 1954 report 
from Dr. Bennett noted synovitis of both of the Veteran's 
knees and bursitis of his shoulder.  The RO related that the 
Veteran reported a long standing disability affecting both 
shoulders lasting for about one year at that time.  The RO 
noted that Dr. Bennett suggested that there was a 
relationship between the knee and shoulder problems and the 
rheumatic fever in service.  

The RO further indicated in April 1964, the Veteran was 
treated for local synovitis over the medial aspect of the 
left knee and that he reported that he had pain in the same 
knee two years earlier and had it injected at that time.  The 
RO also referred to additional treatment records that showed 
that the Veteran was diagnosed with bursitis of the left 
shoulder in 1970 and polyarthralgia in 1974, following 
complaints of bilateral epicondylitis and pain in stiffness 
in both knees.  It was noted that the Veteran was seen with 
complaints of tenderness of the left shoulder in the biceps 
tendon groove with an impression of tendinitis in May 1979, 
that he was seen with complaints involving the lumbosacral 
and upper back in 1983, and diagnosed osteoarthritis of the 
spine in April 1988.  

The RO also indicated that an August 1953 RO decision that 
denied service connection for synovitis of both knees and 
bursitis of the right shoulder was confirmed and continued 
and that such denial was "subsumed" under the general term 
of musculoskeletal complaints due to rheumatic fever.  The 
Board observes, however, that service connection for 
residuals of rheumatic fever was granted in an April 1991 RO 
decision.  Therefore, the Veteran's claim for entitlement to 
service connection for a musculoskeletal disability, to 
include as secondary to service-connected residuals of 
rheumatic fever, was actually a new claim (as it involved 
service connection on a secondary basis) and, therefore, the 
prior August 1953 RO decision would not necessarily be 
"subsumed".  The RO essentially denied service connection 
for a musculoskeletal disability as secondary to service-
connected residuals of rheumatic fever as well as on a direct 
basis.  Therefore, the October 1991 RO decision actually 
denied the issue of entitlement to service connection for a 
musculoskeletal disability, to include as secondary to 
service-connected residuals of rheumatic fever, on a de novo 
basis.  

The Veteran's service treatment records show treatment for 
various musculoskeletal complaints.  Such records also show 
treatment for rheumatic fever.  A June 1942 treatment entry 
noted that the Veteran was seen for pain in his joints of 
five days duration.  He reported that he had been having a 
cold almost continuously since joining the Navy and that for 
the past two months, he had one continuous cold and a slight 
sore throat.  The Veteran stated that five days earlier he 
began to have pain and swelling of the left middle toe and 
that, later, there was pain and swelling in all the larger 
joints of the body with redness in some joints.  He reported 
that there was no limitation of motion.  The examiner 
reported, as to the Veteran's extremities, that all major 
joints were swollen and slightly painful on motion.  The 
examiner stated that some joints had diffuse redness.  It was 
noted that there was no limitation of motion. The impression 
was acute rheumatic fever.  A subsequent June 1942 entry 
indicated that the only the Veteran's left wrist and shoulder 
were giving him pain.  Another June 1942 treatment entry 
noted that the diagnosis had changed from degenerative 
arthritis (arthritis, acute) to rheumatic fever.  An August 
1942 treatment entry indicated that the Veteran received 
diathermia to his knees.  

A September 1942 summary for health record indicated that the 
Veteran was admitted in June 1942 and that he had complaints 
of pain in his joints for five days.  The Veteran reported 
that he had a continuous cold with soreness of his throat for 
the past previous two months.  The report indicated that the 
diagnosis was changed from degenerative arthritis (arthritis, 
acute) to rheumatic fever.  There was a notation that the 
Veteran was fit for duty.  A March 1945 report noted that the 
Veteran had a past medical history that included rheumatic 
fever.  The September 1945 separation examination included 
notations that the Veteran's spine and extremities were 
normal.  

Post-service private and VA treatment records, including 
examination reports, showed treatment for various 
musculoskeletal complaints.  The Veteran was also treated for 
residuals of rheumatic fever.  

For example, an August 1953 VA general medical examination 
report related diagnoses that included residuals of an 
amputation of the index finger of the right hand.  There were 
no references to any other musculoskeletal disabilities or to 
rheumatic fever.  

A November 1954 statement from B. S Bennett, M.D., noted that 
the Veteran was seen and examined for chief complaints of 
pain in both shoulders and both knees.  The Veteran reported 
that he had a long standing disability in both shoulders and 
both knees with recent discomfort in the shoulders for 
approximately one year.  It was noted that the Veteran had 
received no treatment in the past for either his shoulders or 
his knees.  Dr. Bennett indicated that the Veteran had a past 
medical history that included rheumatic fever in the Navy.  
It was reported that the Veteran was sick for approximately 
three months and that the condition was improved by the 
removal of his tonsils while in the Navy.  Dr. Bennett 
examined both of the Veteran's knees and both of his 
shoulders.  Dr. Bennett commented that the relationship of 
the chronic synovitis of both the Veteran's knees and the 
bursitis of the shoulder to the past history of rheumatic 
fever was suggested.  

An April 1964 private treatment report from Winchester 
Surgical Clinic indicated that the Veteran had pain in his 
left knee two years ago and that he underwent an injection 
from another private physician.  The examiner stated that the 
Veteran's present complaints involved pain over the medial 
aspect of the left knee and that there was local synovitis in 
that area.  A May 1970 entry from the same facility noted 
that the Veteran was seen with complaints as to the right 
elbow and left shoulder.  The examiner noted that the Veteran 
had subacromial bursitis in the left shoulder as well as a 
ganglion cyst on the medial aspect of the right elbow, which 
might be due to a shell fragment.  A July 1974 entry noted 
that the Veteran complained of upper lumbar back pain.  The 
examiner noted that the Veteran was complaining of static 
pain in his lower dorsal spine and that he had diffuse 
hypertrophic spurring throughout the lower dorsal and upper 
lumbar spine.  An August 1974 treatment entry noted that the 
Veteran sustained a collateral ligament tear of his right 
ankle ten days earlier.  

A November 1974 entry noted that the Veteran had 
polyarthralgia.  It was reported that the Veteran had a right 
lateral epicondylitis and left medial epicondylitis pain and 
stiffness in both knees early in the morning as well as pain 
and stiffness in his lower back.  A May 1983 treatment entry 
indicated that the Veteran was seen for right elbow and upper 
back complaints.  The examiner noted that the Veteran had 
right medial epicondylitis as well as having severe my 
fasciitis of the left upper rhomboid muscle.  

A February 1985 VA treatment entry related an assessment that 
included acute low back syndrome.  A February 1985 
radiological report, as to the Veteran's lumbosacral spine, 
related an impression of degenerative changes involving the 
lumbosacral spine most consistent with degenerative 
osteoarthritis.  An October 1987 entry noted that the Veteran 
was seen for hip pain localized to a right pelvic lesion.  A 
diagnosis was not provided.  An April 1988 entry related an 
assessment that included osteoarthritis of the lumbar spine.  

A May 1989 VA examination report noted that that the Veteran 
was seen for arthritis of the left shoulder.  A diagnosis was 
not specifically provided.  A May 1991 VA heart examination 
report related an impression that included residuals of 
rheumatic heart disease.  

The evidence received since the October 1991 RO decision 
includes additional private and VA treatment records; VA 
examination reports; and statements and testimony from the 
Veteran.  

A May 1992 VA treatment entry noted that the Veteran was seen 
for pains in his shoulders and hips.  No diagnosis was 
provided.  

An April 1993 VA heart examination report indicated that the 
Veteran had a medical history of documented polyarthritis in 
1943.  It was noted that the Veteran was hospitalized at a 
Naval Hospital with a diagnosis of rheumatic fever.  As to 
diagnoses, the examiner commented that the Veteran had a 
history of rheumatic fever and that the Veteran's current 
arthralgias were not in any way related to his rheumatic 
fever.  The examiner also diagnosed P-R prolongation which 
was not a significant abnormality and was often found in a 
health older population as well as no present or past 
evidence of rheumatic heart disease.  

A June 1993 VA treatment entry noted that the Veteran had a 
history that included osteoarthritis and rheumatic heart 
disease, and arteriosclerotic heart disease.  No assessment 
was provided at that time.  A March 1995 VA radiological 
report, as to the Veteran's chest, related an impression of 
mild degenerative arthritis of the thoracic spine.  A 
February 1997 VA treatment entry noted that the Veteran was 
seen for a painful right shoulder.  The Veteran reported that 
he had the painful right shoulder since he had rheumatic 
fever when he was in the service.  The assessment was 
illegible.  

An August 1999 VA orthopedic examination report noted that 
the Veteran's claims file was reviewed.  The examiner 
indicated that the Veteran was seen for evaluation of his 
spine, bilateral shoulders, and bilateral hips.  The 
diagnoses were advanced degenerative arthritis, lumbar spine, 
with pain and limitation of range of motion; degenerative 
arthritis of both shoulders; and degenerative arthritis of 
both hips with limitation of motion.  The examiner remarked 
that the Veteran had generalized arthritis involving the 
lumbar spine, hips, and shoulders.  The examiner commented 
that the Veteran's generalized arthritis involving the lumbar 
spine, hips, and shoulders, was not related to his "service-
connected" rheumatoid arthritis.  

A September 1999 VA heart examination report noted that the 
Veteran's claims file was reviewed.  The assessment was 
history of rheumatic fever in 1942; valvular heart disease, 
aortic valve sclerosis, thickened mitral valve with left 
atrium dimensions in the upper limits of normal, and mild 
mitral valve regurgitation which could be the result of 
remote rheumatic fever and degenerative changes associated 
with aging; atrial fibrillation, date of onset unknown; 
pulmonary hypertension with dilated right atrium with mild 
tricuspid regurgitation, elevated right ventricular systolic 
pressure, probably secondary to polycythemia vera; decreased 
exercise tolerance of 4.6 METs; and degenerative joint 
disease of the hips, knees, shoulders, and spine.  The 
examiner indicated that the musculoskeletal residuals were 
not a manifestation of rheumatic fever.  The examiner 
commented that the Veteran's symptoms and findings, 
especially on X-rays of the joints, were compatible with 
degenerative changes associated with aging.  The examiner 
stated that those changes could be attributed to rheumatoid 
arthritis, which was completely different from rheumatic 
fever.  

A July 2000 VA treatment entry noted that the Veteran 
reported that he was having increased hip, leg, and lower 
back pain.  The Veteran stated that he had rheumatic fever in 
1942 and that he had suffered from such symptoms since that 
time.  As to an assessment, the Veteran was referred to a VA 
physician.  In a July 2000 addendum, that physician indicated 
that the Veteran would be referred to neurology for low back 
pain and right radicular pain.  

An August 2000 VA neurology consultation report noted that 
the Veteran had a history of occasional right hip pain as 
well as mild back discomfort.  It was reported that X-rays 
showed degenerative changes in both hips and the back.  The 
examiner also indicated that the Veteran had a recent left 
hip fracture.  The impression included degenerative joint 
disease in the lumbar spine, doubt active radiculopathy, and 
recent left hip fracture.  

The Board notes that the additional private and VA treatment 
records, including VA examination reports, with additional 
diagnoses of musculoskeletal problems, are cumulative and 
redundant, and thus not new.  38 C.F.R. § 3.156(a); Vargas-
Gonzalez v. West, 12 Vet.App. 321 (1999).  Simply stated, the 
fact that the Veteran currently has musculoskeletal problems 
is not in dispute, either today or October 1991.  The 
Veteran's statements and testimony in this regard are also 
cumulative and redundant.  The October 1991 RO decision 
denied service connection for a musculoskeletal disability, 
to include as secondary to service-connected residuals of 
rheumatic fever, on the basis that the Veteran's 
musculoskeletal complaints during service were acute and 
transitory, that the earliest post-service showing of any 
musculoskeletal problems were those treatment reports 
prepared almost twelve years following the Veteran's episode 
of rheumatic fever, and that it was not considered to be 
reasonably proper that such post-service complaints were 
related to the episode in service.  The RO also indicated 
that Dr. Bennett suggested that there was a relationship 
between the Veteran's knee and shoulder problems and his 
rheumatic fever in service.  The RO also essentially found 
that the Veteran's musculoskeletal disability was not due to 
his service-connected rheumatic fever.  None of the recently 
submitted evidence addresses the basis for the denial of 
service connection for a musculoskeletal disability, to 
include as secondary to service-connected residuals of 
rheumatic fever.  

The Board notes that the April 1993 VA heart examination 
report, the August 1999 VA orthopedic report, and the 
September 1999 VA heart examination report, all include 
opinions that are negative as to the Veteran's claim.  The 
Board observes that a February 1997 VA treatment entry noted 
that the Veteran reported that he had a painful right 
shoulder since he had rheumatic fever when he was in the 
service.  Additionally, a July 2000 VA treatment entry did 
indicate that the Veteran reported that he had rheumatic 
fever in 1942 and that he had suffered symptoms of hip, leg, 
and lower back pain since that time.  The Board observes, 
however, that those statements by the Veteran were nothing 
more than a recitation of his belief with no opinion provided 
by the examiners.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional).  

Additionally, without the appropriate medical training and 
expertise, the Veteran is not competent to offer a probative 
opinion on a medical matter, such as with respect to the 
etiology of a claimed disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Even if some of the additional evidence were considered new, 
it is not material since it does not relate a current 
musculoskeletal disability to service and it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The Board concludes that new and material evidence has not 
been submitted since the October 1991 RO decision.  Thus the 
claim for service connection for a musculoskeletal 
disability, to include as secondary to service-connected 
residuals of rheumatic fever, may not be reopened, and the 
October 1991 RO decision remains final.  


ORDER

The application to reopen the claim for service connection 
for a musculoskeletal disability, to include as secondary to 
residuals of rheumatic fever, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


